J -S26010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

               v.


 DENNIS MCKEITHAN

                    Appellant              :   No. 3753 EDA 2017
                Appeal from the PCRA Order October 10, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0101441-1983

BEFORE:    PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.
JUDGMENT ORDER BY PANELLA, P.J.:                         FILED JULY 23, 2019
      Dennis McKeithan appeals pro se from the order dismissing his fifth
petition filed pursuant to the Post Conviction Relief Act ("PCRA"), 42 Pa.C.S.A.

§§ 9541-9546, as untimely. Because this appeal is duplicative of an identical

appeal filed at 3752 EDA 2017, we dismiss.

      This appeal, listed at 3753 EDA 2017, stems from the PCRA court's
October 10, 2017 order dismissing McKeithan's fifth PCRA petition without a

hearing pursuant to Pa.R.Crim.P. 907. On January 18, 2019, this Court issued

a Rule to Show Cause why this appeal should not be quashed, noting that it

appeared to be identical to an appeal docketed at 3752 EDA 2017. McKeithan

responded, arguing that this appeal should not be quashed because it




* Retired Senior Judge assigned to the Superior Court.
J -S26010-19



stemmed from a different order than the appeal at 3752 EDA 2017. Based
upon this assertion, the Court discharged the Rule to Show Cause.

      However, upon further review, it appears both 3753 EDA 2017 and 3752

EDA 2017 stem from the October 10, 2017 order dismissing McKeithan's fifth

PCRA petition.' Additionally, McKeithan has filed duplicative briefs and argued

identical issues in each of the two cases, rendering this appeal redundant to

its counterpart at 3752 EDA 2017. Accordingly, we dismiss it. See, e.g.,
Neidert v. Charlie, 143 A.3d 384, 387 n.3 (Pa. Super. 2016) (summarily
dismissing duplicative appeal).

      Appeal dismissed.


Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 7/23/19




' McKeithan later admitted that this appeal was duplicative of the appeal listed
at 3752 EDA 2017. See Application for Relief, 3/23/18, at 2 ¶ 4.
                                     -2-